DETAILED ACTION
This action is in response to the response filed 01/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The corrected drawing sheets for Figures 4A and 4B have been examined and are accepted. Accordingly, the drawing objections for Figures 4A and 4B have been withdrawn.

Allowable Subject Matter
The claim objections to Claims 3-5, 10-12 and 17-19 have been withdrawn in light of the instant amendments. 
Claims 1-5, 7-12 and 14-19 are allowed.
With respect to independent claim 1,“ …generating storage metadata associated with the plurality of data chunks and the at least one parity chunk, wherein the storage metadata comprises a metadata slice entry, wherein the metadata slice entry comprises chunk metadata of the metadata slice entry, wherein the chunk metadata of the metadata slice entry specifies storage locations of the plurality of data chunks and the at least one parity chunk; generating an object entry associated with a second plurality of data chunks, wherein the object entry specifies at least an object identifier (ID) associated with the object, a timestamp, and chunk metadata of the object entry, wherein the chunk metadata of the object entry comprises at least one chunk identifier for at least one of the second plurality of data chunks, wherein the at least one chunk identifier uniquely identifies the at least one of the second plurality of data chunks, 2Application No.: 16/553,336Docket No.: 170360-039000US wherein the plurality of data chunks is at least a portion of the second plurality of data chunks, and wherein the second plurality of data chunks corresponds to a point in time associated with the timestamp”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Natanzon. Natanzon discloses storing metadata into a journal entry, the metadata comprising identifiers, a date and time, size and a beginning address. However, Natanzon, nor any other prior art of record, discloses the claimed structure of two metadata entries (metadata slice entry and object entry) and the relationship between a metadata slice entry associated with a plurality of data chunks which comprises chunk metadata of the metadata slice entry that specifies storage locations of the plurality of data chunks and the at least one parity chunk and the claimed object entry for a second plurality of data chunks wherein the plurality of data chunks is at least a portion of the second plurality of data chunks, and wherein the object entry specifies at least an object identifier (ID) associated with the object, a timestamp, and chunk metadata of the object entry. Therefore, the prior art of record does not appear to teach claim 1 as a whole. Claims 2-5 and 7 would be allowable at least by the virtues of their dependencies from independent claim 1.
8, claim 8 recites substantially similar limitations to claim 1 and would therefore be allowable under the same rationale. Claims 9-12 and 14 would be allowable at least due to their dependencies on claim 8.
With respect to independent claim 15, claim 15 recites substantially similar limitations to claim 1 and would therefore allowable under the same rationale. Claims 16-19 would be allowable at least due to their dependencies on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183